 


109 HR 4353 IH: Unscreened Cargo Notification Act
U.S. House of Representatives
2005-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4353 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2005 
Mr. Shays (for himself and Mr. Markey) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To direct the Secretary of Homeland Security to notify passengers when they are flying on an aircraft carrying unscreened cargo. 
 
 
1.Short titleThis Act may be cited as the Unscreened Cargo Notification Act.  
2.Warning Regarding Screening of air cargoAfter the 180th day following the date of enactment of this Act, the Secretary of Homeland Security must notify all passengers flying on an aircraft operated by an air carrier that is carrying uninspected air cargo that they are flying on an aircraft that is carrying cargo that has not been screened for explosives and other hazardous materials.  
 
